Opinion filed November 29,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00333-CV
                                                    __________
 
                                         
IN RE ROBERT OCHOA
 

 
                                         Original
Mandamus Proceeding

 
                                            M
E M O R A N D U M    O P I N I O N
            Robert
Ochoa is the relator in this original proceeding.  He has filed a motion to
withdraw his petition for writ of mandamus.  In the motion, relator states that
the trial court has withdrawn the order that is the subject of this original
proceeding.  Accordingly, the matter is now moot.  Therefore, in accordance
with relator’s request, the motion to withdraw the petition for writ of
mandamus is granted.
            The
petition for writ of mandamus is withdrawn, and this proceeding is dismissed.  
 
                                                                                                PER
CURIAM
 
November 29, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.